                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Brice R. Tabbutt
                                                             Civil Action No.     18cv2799-BAS(LL)

                                              Plaintiff,
                                       V.
JP Morgan Chase, (Two Branches)                                JUDGMENT IN A CIVIL CASE


                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Good cause appearing, the Court:
1) Dismisses this civil action, as frivolous and for failure to state a claim pursuant to 28 U.S.C. §
1915(e)(2)(B)(i) and (ii);
2) Denies Plaintiff’s Motion to Proceed IFP as moot;
3) Certifies that an IFP appeal of this Order of dismissal would not be taken in good faith pursuant to
28 U.S.C. § 1915(a)(3).




Date:         12/14/18                                          CLERK OF COURT
                                                                JOHN MORRILL, Clerk of Court
                                                                By: s/ R. Chapman
                                                                                    R. Chapman, Deputy
